United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-823
Issued: August 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 24, 2008 appellant filed a timely appeal from a January 9, 2008 merit
decision of the Office of Workers’ Compensation Programs that denied her recurrence of
disability claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the claim.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she
experienced a recurrence of disability in the performance of duty on June 6, 2007.
FACTUAL HISTORY
On October 5, 2004 appellant, then a 26-year-old transportation security screener, filed a
traumatic injury claim stating that she injured her back in the performance of duty. She stated
that she developed back pain with radiation into her left leg after lifting a bag from a “CTX
machine.” Appellant stopped work on October 5, 2004 and returned on October 6, 2004. On

October 20, 2004 an employee of Methodist Occupational Health Centers1 diagnosed
lumbosacral strain and released appellant to work without restrictions effective immediately.
On August 1, 2007 appellant filed a claim alleging that she experienced a recurrence of
disability on June 6, 2007. She stopped work in connection with her claimed recurrence of
disability on July 11, 2007. Appellant stated that she sustained her recurrence of disability while
performing her daily work and that she noticed pain in the same area as she had noticed
previously, but that she initially tried to continue working. She stated that she also had a “work
related” left shoulder strain on July 31, 2006. Appellant submitted numerous treatment notes
relating to her shoulder strain and to her original 2004 lumbosacral strain.
In a September 20, 2007 statement, Patricia J. Dewaelsche, an employee of the
employing establishment, explained that she witnessed appellant complaining of back pain at the
end of July 2007. She stated that appellant claimed to have injured her back at home.
On September 18, 2007 Dr. Carl Sartorius, a Board-certified neurosurgeon, released
appellant to return to work effective September 24, 2007 with restrictions against bending,
stooping, twisting or lifting more than 20 pounds for two months.
In a July 30, 2007 statement, appellant explained that she had back pain while working
on June 6, 2007. However, she stated that when she informed her supervisor that she needed
medical attention because something was wrong with her back, her supervisor did not ask her if
the pain was work related. Appellant stated that she continued to work until July, when her
doctor diagnosed back pain and required that she take three days off work. When she returned,
she requested light duty and stated that her injury occurred at home because she was not sure
whether the injury occurred at home or at work. Appellant asserted that the employing
establishment informed her that her injury did not occur at work unless she was “100 percent
sure” that it did.
Appellant’s supervisor, James C. Murray, provided a July 27, 2007 witness statement.
He stated that appellant requested leave to see her doctor on June 6, 2007, stating that she was
“not feeling well,” but that she did not mention back pain. Mr. Murray explained that appellant
returned to light duty on July 12, 2007. He stated that when he asked appellant if her injury
occurred at work, she informed him that she was injured at home. Mr. Murray explained that
appellant did not tell him her injury occurred at work until after her doctor had recommended
that she undergo surgery with four weeks’ recovery time.
Appellant provided a June 6, 2007 note from Dr. Molly Garau, a Board-certified family
practitioner, advising that she was seen in the physician’s office on June 6, 2007, “due to
illness.”
Appellant provided a report from Dr. Sartorius indicating that she underwent a left L5-S1
microlumbar discectomy, a microdiscectomy and intraoperative x-ray on August 20, 2007.

1

The Board is unable to determine whether the noted report was prepared by a physician, as the signature on the
form is illegible.

2

Dr. Sartorius diagnosed a disc herniation at L5-S1. On November 19, 2007 he released appellant
to work without restrictions, effective immediately.
On January 9, 2008 the Office accepted appellant’s claim for sprain of the lumbosacral
joint (ligament), which resolved on October 20, 2004. By decision dated the same day, it denied
appellant’s claim for recurrence of disability on the grounds that appellant had not established a
causal relationship between her present disability and her originally accepted injury. The Office
noted that appellant’s June 6, 2007 injury appeared to be a new injury rather than a recurrence of
disability causally related to her original 2004 back strain.
LEGAL PRECEDENT
Section 10.5(x) of the Office’s regulations provides, in pertinent part:
“Recurrence of disability means an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition which
had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness.”2
An individual who claims a recurrence of disability due to an accepted employmentrelated injury has the burden of establishing by the weight of the substantial, reliable, and
probative evidence that the disability for which compensation is claimed is causally related to the
accepted injury.3 This burden includes the necessity of furnishing medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes
that the disabling condition is causally related to the employment injury and supports that
conclusion with sound medical reasoning.4 An award of compensation may not be made on the
basis of surmise, conjecture, or speculation or on an appellant’s unsupported belief of causal
relation.5
ANALYSIS
The Office found that appellant sustained a lumbosacral sprain in the performance of
duty, which resolved effective October 20, 2004. On August 1, 2007 appellant claimed a
recurrence of disability on June 6, 2007. She stopped work on July 11, 2007 and returned to
light duty on July 12, 2007. Appellant underwent a L5-S1 lumbar discectomy on August 20,
2007 and was released to return to full duty on November 19, 2007. The Board finds that
appellant did not meet her burden of proof in establishing a causal relationship between her
present condition and disability for work and the original 2004 back sprain because the medical

2

20 C.F.R. § 10.5(x) (2002).

3

Dominic M. DeScala, 37 ECAB 369 (1986); Bobby Melton, 33 ECAB 1305 (1982).

4

See Nicolea Bruso, 33 ECAB 1138 (1982).

5

Ausberto Guzman, 25 ECAB 362 (1974).

3

evidence does not support that her present symptoms, and her disability from August 20 to
November 19, 2007, are related to her 2004 lumbosacral strain.
In support of her claim, appellant submitted a June 6, 2007 note from Dr. Garau, stating
that appellant was seen in the office on that day “due to illness.” However, Dr. Garau did not
state that appellant complained of back pain, nor did she diagnose a specific condition or relate it
to appellant’s 2004 lumbosacral strain. Dr. Sartorius also provided an August 20, 2007 surgical
report noting that appellant underwent a L5-S1 discectomy and a November 19, 2007 note
releasing her to return to work without restrictions. Although he diagnosed a disc herniation at
L5-S1, Dr. Sartorius did not address causal relationship or support that appellant’s current
disability is related to her 2004 lumbosacral strain. The Board has held that medical evidence
which does not address causal relationship is not probative on that issue.6 Appellant submitted
other medical and treatment notes from 2004, but as these notes referenced her original injury
and an unrelated left shoulder strain, they are not germane to the issue of whether appellant
experienced a recurrence of disability of her accepted back sprain. Accordingly, the Board finds
that the evidence of record is insufficient to establish that appellant experienced a recurrence of
disability in the performance of duty on June 6, 2007, causally related to her 2004 lumbosacral
strain. The Board also notes that appellant’s own statement, as well as the statements of
Mr. Murray and Ms. Dewaelsche, raises questions concerning whether appellant’s claimed work
injury is a new injury and whether it occurred at home or at work. Therefore, the Board finds
that appellant has not met her burden of proof in establishing that she sustained a recurrence of
disability in the performance of duty on June 6, 2007.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained a recurrence of disability on June 6, 2007 causally related to her October 2004 work
injury.

6

See A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006).

4

ORDER
IT IS HEREBY ORDERED THAT the January 9, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 13, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

